DETAILED ACTION
Status of Application: Claims 1-20 are present for examination at this time.  
Claims 1-20 are allowed.
The claims have been amended to embrace previously identified allowable subject matter from an interview conducted subsequent to the previous office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2021 has been entered.

Information Disclosure Statement
The information disclosure statement submitted on 7/8/2021 has been considered (the sections in English) by the Examiner and made of record in the application file.
                                                       Allowable Subject Matter
Claims 1-20 are allowed.

             The closest prior art of record Vehicle Rear Object Proximity System Using Multiple Cameras by Zhang and Lavoie US2018/0361929 (“Zhang”), “Monocular  Video-Based Trailer Coupler Detection Using Multiplexer Convolutional Neural Network” ICVV 2017 pp. 5477-5485, “Hitching Assist with Pan/Zoom and Virtual Top View” by Wang et al., fails to disclose an autonomous steering system driven from the image processing of images from a single rear camera where only images from various planes of that camera are used to generate a 3-D image.  While the prior art discloses a single camera, and a 3-D image generated from such to steer a vehicle for hitch coupling the prior art fails to disclose doing so as in in Applicant’s claims, including but not limited to the use of cloud points representing objects in the area of interest regions but outside the camera plane. While the Atoum reference provided in the IDS of 7/8/2021 disclosed the concept of using a single camera (e.g., the “monocular” system) the single camera was not being employed with regard to the same area of interest region in that while Atoum was still using 3 different 2-D planes to generate a 3D image via neural networks, Atoum still lacked the use of cloud points outside of the 2D images.  While the other cited art of record disclosed the use of such cloud points, a combination of those features with the Atoum reference did seem to be within the province of one of ordinary skill in the art absent the use of hindsight reasoning which per case law and examination policy is forbidden.
 No one reference individually had the exact system or method envisioned by Applicant, nor could less than 3 references be found with almost but not all of the limitations, and even then it did not seem logical (infra) for one of ordinary skill in the art to combine so many references in the exact way as Applicants unless hindsight reasoning was applied and the logic of KSR v. Teleflex was stretched beyond a reasonable interpretation. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/           Primary Examiner, Art Unit 2642